ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-070, concluding that CARMINE R. ALAMPI of ENGLEWOOD CLIFFS, who was admitted to the bar of this State in 1977, should be suspended from the practice of law for a period of three months on the basis of respondent’s guilty plea to the federal misdemeanor of aiding and abetting illegal campaigning contributions in violation of 18 U.S.C.A. § 2 and 2 U.S.C.A § 441f, conduct in violation of RPC 8.4(b) (commission of criminal act that reflects adversely on attorney’s honesty, trustworthiness or fitness as a lawyer) and RPC 8.4(e) (dishonesty, fraud, deceit, or misrepresentation), and good cause appearing;
It is ORDERED that CARMINE R. ALAMPI is suspended from the practice of law for a period of three months and until the further Order of the Court, effective May 25, 2002; and it is further
*33ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.